UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1092



MULU TEKALIGNE FAJI,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-097-977)


Submitted:   September 27, 2006           Decided:   October 13, 2006


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Thomas Hailu, Arlington, Virginia, for Petitioner.         Rod J.
Rosenstein, United States Attorney, John W. Sippel, Jr., Assistant
United States Attorney, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mulu Tekaligne Faji, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying a motion to reconsider a prior order,

which denied a motion to reopen an order affirming the immigration

judge’s denial of her requests for asylum, withholding of removal,

and protection under the Convention Against Torture.                We have

reviewed the record and the Board’s order and find that the Board

did not abuse its discretion in denying the motion to reconsider.

See 8 C.F.R. § 1003.2(a) (2006); Jean v. Gonzales, 435 F.3d 475,

481 (4th Cir. 2006).   Accordingly, we deny the petition for review

for the reasons stated by the Board.        See In re Faji, No. A96-097-

977 (B.I.A. Dec. 23, 2005). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                          PETITION DENIED




                                   - 2 -